COURT OF CHANCERY
                                    OF THE
                              STATE OF DELAWARE
KIM E. AYVAZIAN                                                       CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                          34 The Circle
                                                                   GEORGETOWN, DELAWARE 19947
                                                                                AND
                                                                  NEW CASTLE COUNTY COURTHOUSE
                                                                 500 NORTH KING STREET, SUITE 11400
                                                                  WILMINGTON, DELAWARE 19980-3734




                                              February 2, 2016

Ryan Thomas Bechard
350 Industrial Drive
Mondovi, Wisconsin 54755

RE:      Ryan Thomas Bechard v. Rosa G. Rios and Rick Bell
         C.A. No. 11657-MA

Dear Mr. Bechard:

         I have reviewed your Amended Complaint for Release of Trustee,

Accounting, Declaratory, Special, Supplementary and General Relief pursuant to

Title 10 of the Delaware Code, ch. 65. You previously had submitted a complaint

with an in forma pauperis application that I reviewed last November. In a draft

report dated November 23, 2015, I denied your application to proceed in forma

pauperis because your annual income exceeds 125% of the current poverty

guidelines for a household the size as yours.      I also recommended that your

complaint be dismissed sua sponte for lack of subject matter jurisdiction. Your

Notice of Exceptions to the Master’s Draft report, which was received in the

Register in Chancery on December 4th, was filed on December 8th. On the same

date, a Motion to Expedite and a Motion for De Novo Review were filed.

                                     Page 1 of 5
Thereafter, on December 21st, your Amended Complaint was filed, along with a

“Motion to Voluntarily Dismiss Original Complaint,” a “Motion to Proceed with

Accrual of Fees,” a “Motion to Seal and for Confidential Treatment,” and a

“Motion to Expedite.” The procedural posture of this case is unusual, to say the

least, but I have concluded that it would be in the interest of judicial economy to

treat your Amended Complaint as your brief on exceptions to the Master’s Draft

Report.


      In your Amended Complaint, you again appear to be accusing Rosa G. Rios,

the current Treasurer of the United States,1 of perpetrating a fraud on individuals

born in the United States through the use of certificates of live birth and social

security cards.   According to your Amended Complaint, your social security

number was used to force you to become a surety debtor to the “CoLB [Certificate

of Live Birth] person-corporation business entity and its associated social

insurance policy” under the “Federal Reserve Act,” the “Trading with the Enemy

Act,” and the “Emergency Banking Act.” You further allege that the bottom

portion of the “long form” of your original certificate of live birth contains

corporation and banking information, but only the upper portion of the form is


1
  The other named defendant is “Rick Bell, CEO of Harvard Business Services,
Inc., the registered agent of ‘United States Treasury/U.S. Treasury Inc.,’ a
Delaware Corporation, file no. 2221617, located at 16192 Coastal Hwy, Lewes,
Delaware, 19958 … .”
                                     Page 2 of 5
revealed on the copy that is attached as Exhibit 2 to your Amended Complaint.

You also appear to consider yourself as the unwilling trustee of an implied trust,

the res being the “CoLB/Social Insurance Policy,” by virtue of having used your

social security number to get a job and obtain a bank account. You do not consider

yourself to be a citizen of the United States although you admit that you, your wife,

children and other family members were born in the State of Wisconsin, as shown

by the birth certificates in Exhibit 2.


      You are seeking the following relief from this Court: (1) individual decrees

for you and your family members declaring that they are released as trustees from

the above business entities under 10 Del. C. §§ 6502 and 6504; (2) an order of

discovery compelling the Registrar of “Wisconsin Vital Records” to deliver to

this Court the original Certificates of Live Birth (copies of which are attached in

Exhibit 2); (3) individual decrees for you and your family members declaring your

status as nationals of the nation-state Wisconsin; (4) an accounting from

Defendants of all monies collected, received or obtained in any way from the

business and transactions associated with the above person-corporation business

entities, estates and every account associated with you and your family members,

both living and deceased; (5) recovery of the monies, in specie, revealed by the

accounting, “with interest thereon and treble”; and all the costs of the action under

10 Del. C. § 6508; (6) damages for fraud and libel; (7) an order forming a trust for

                                          Page 3 of 5
you, as the cestui qui trust, appointing a trustee, and placing the monies recovered

in said trust; and (8) an order directing John F. Kerry, Secretary of State, to put the

names of you, your wife and children, in their “diplomatic list, also known as the

Blue List” under 8 CFR § 101.3, to direct the passport department to issue and

deliver your diplomatic passport books and cards with your special requests, 2 and

to order the issuance and delivery to each of the above passport applicants (a) a

diplomatic identification card, blue color coded, (b) a personal tax exemption card

for exemption for all purchases, and (c) three sets of diplomatic identification

plates for your three cars, by next day service.


      Again, it does not appear that any of the alleged acts of which you complain

occurred in Delaware. The defendant named in your complaint, Rosa G. Rios, is

the current Treasurer of the United States, who is based in Washington, D.C.

Although you have named as a defendant Rick Bell, CEO of Harvard Business

Services, which is located in Lewes, Delaware, Bell is named only in his alleged


2
  The special requests are: (1) the passports are to be diplomatic passports with a
green cover; (2) the endorsements page is to bear a national endorsement seal; (3)
under “Nationality” of the passport book and card, it will list: Wisconsin; (4) the
diplomatic passport books and passport cards will bear their blue color coded
“diplomatic agent/officer” level immunities insignia according to your “non-citizen
national” status and resulting “foreign diplomatic officer” status; (5) the RFID chip
of the passport books and cards will properly reflect “non-citizen national” status
and “diplomatic agent/officer” level immunities; and (6) anything else related to
“non-citizen national” status and “diplomatic agent/officer” level immunities and
privileges available must be added to the diplomatic passport books and cards.
                                       Page 4 of 5
capacity as agent of the United States Treasury/United States Treasury, Inc., which

may be an existing corporation, but it is a Delaware corporation. The Department

of the Treasury is an executive department of the United States Federal

Government, established by an Act of Congress in 1789. The Department of the

Treasury is not the same entity as a Delaware corporation that bears a name which

is similar to it. This Delaware corporation is not the same entity that committed

the acts of fraud of which you complain. Nor were you denied an opportunity to

see your original certificate of live birth in Delaware; this event allegedly took

place in Wisconsin, where you were born.


        I am again recommending that the Court sua sponte dismiss your complaint

for lack of subject matter jurisdiction, and that the related motions be dismissed as

moot.     I refer you to Court of Chancery Rule 144 for the process of taking

exception to a Master’s Final Report.

                                                 Respectfully,

                                                 /s/ Kim E. Ayvazian

                                                 Kim E. Ayvazian
                                                 Master in Chancery

KEA/kekz




                                        Page 5 of 5